                                                               Case 3:18-cv-04865-EMC Document 225 Filed 11/11/19 Page 1 of 2



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   KEVIN P. MUCK (CSB. No. 120918)
                                                              kmuck@fenwick.com
                                                          3   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          6   Facsimile:     415.281.1350

                                                          7   ALISON C. JORDAN (CSB NO. 311081)
                                                              ajordan@fenwick.com
                                                          8   FENWICK & WEST LLP
                                                              801 California Street
                                                          9   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                         10   Facsimile:     (650) 938-5200

                                                         11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                              Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         12   Antonio J. Gracias, James Murdoch, Kimbal
                                                              Musk, and Linda Johnson Rice
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                                UNITED STATES DISTRICT COURT

                                                         15                              NORTHERN DISTRICT OF CALIFORNIA

                                                         16                                       SAN FRANCISCO DIVISION

                                                         17                                                      Case No.: 3:18-cv-04865-EMC
                                                         18                                                      JOINT STATUS REPORT
                                                                                                                 REGARDING SCHEDULE FOR
                                                         19   IN RE TESLA, INC. SECURITIES                       RESPONDING TO CONSOLIDATED
                                                              LITIGATION                                         COMPLAINT AND RELATED
                                                         20                                                      FILINGS
                                                         21                                                      Date Action Filed: August 10, 2018
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                               JOINT STATUS REPORT RE: SCHEDULE                                 Case No.: 3:18-CV-04865-EMC
                                                                Case 3:18-cv-04865-EMC Document 225 Filed 11/11/19 Page 2 of 2



                                                          1          On November 4, 2019, the Court ordered the parties to meet and confer regarding (1)

                                                          2   Lead Plaintiff supplementing the Consolidated Class Action Complaint by preparing and filing a

                                                          3   chart consistent with paragraph 10 of the Court’s standing order, as amended September 25, 2019

                                                          4   and (2) any impact on the schedule for defendants’ motion to dismiss (ECF No. 221). The parties

                                                          5   have met and conferred as ordered by the Court. Lead Plaintiff shall supplement the Consolidated

                                                          6   Complaint by filing the required chart on or before November 11, 2019. The parties agree that all

                                                          7   other dates to remain as scheduled, unless otherwise ordered by the Court.

                                                          8   Dated: November 11, 2019                       FENWICK & WEST LLP
                                                          9                                                  By: /s/     Jennifer C. Bretan
                                                                                                                         Jennifer C. Bretan
                                                         10
                                                                                                                555 California Street, 12th Floor
                                                         11                                                     San Francisco, California 94104
                                                                                                                Telephone: (415) 875-2300
                                                         12                                                     Facsimile: (415) 281-1350
F ENWICK & W ES T LLP




                                                                                                             Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                         13
                        LAW




                                                                                                             Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                      SAN FRA NCI S CO




                                                                                                             Antonio J. Gracias, James Murdoch, Kimbal Musk,
                         AT
                        ATTO RNEY S




                                                         14                                                  and Linda Johnson Rice
                                                         15   Dated: November 11, 2019                       LEVI & KORSINSKY, LLP

                                                         16                                                  By: /s/ Nicholas I. Porritt
                                                                                                                     Nicholas I. Porritt (admitted pro hac vice)
                                                         17
                                                                                                                 1101 30th Street NW, Suite 115
                                                         18                                                      Washington, D.C. 20007
                                                                                                                 Telephone: (202) 524-4290
                                                         19                                                      Facsimile: (202) 337-1567
                                                         20                                                      Adam M. Apton (SBN 316506)
                                                                                                                 Adam C. McCall (SBN 302130)
                                                         21                                                      388 Market Street, Suite 1300
                                                                                                                 San Francisco, CA 94111
                                                         22                                                      Telephone: (415) 373-1671
                                                                                                                 Facsimile: (415) 484-1294
                                                         23
                                                                                                                 Attorneys for Lead Plaintiff Glen Littleton and
                                                         24                                                      Lead Counsel for the Class
                                                         25

                                                         26   Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this joint report.

                                                         27   Dated: November 11, 2019                       By: /s/       Jennifer C. Bretan
                                                                                                                          Jennifer C. Bretan
                                                         28


                                                               JOINT STATUS REPORT RE: SCHEDULE                 1                      Case No.: 3:18-CV-04865-EMC
